Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 5/3/2019 has/have been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification

The specification is objected to for the following reasons: 
a) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP § 606.01).
b) A new abstract is required that is clearly indicative the invention to which the claims are directed. 
Note that, the claims are directed to a semiconductor device instead of a method of making a semiconductor device.
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 18-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as invention.
Regarding claim 8 (the display substrate according to claim 1), the pixel unit groups of adjacent rows are staggered by a predetermined width, and the predetermined width is equal to half the width of the pixel unit group in a row direction. The limitation in claim “a predetermined depth“  is vague and indefinite. It is not clear which depth is desired.

The applicant(s) is reminded that the presence of process limitations on product claims, which product does not otherwise patentability distinguish over prior, cannot impart patentability to the product. In re Stepens 145 USPQ 656 (CCPA 1965). 
Regarding claim 18 (the display method of a display device, the display Page 7 of 9Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74008device comprising the display substrate according to claim 12) “the display method comprising: taking a first anode and a second anode closest to each other in the at least one of the pixel unit groups as 
Regarding claim 19 (a mask plate, for fabricating the display substrate according to claim 2), “the mask plate comprising a plurality of mask plate patterns arranged in rows, each one of the mask plate patterns including a first opening portion for evaporating an organic light-emitting layer of the first-color sub-pixel unit, a second opening portion for evaporating an organic light-emitting layer of the second-color sub-pixel unit, and a third opening portion for evaporating an organic light-emitting layer of the third-color sub-pixel unit” have not been given patentably weight.
 	Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

 Set of claims 1-19

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 17 are rejected under 35 U.S.C. 102(a) (*) as being anticipated by Sun et al. (20170040390).
Regarding claim 1, Sun teaches a display substrate (specially refer figures 2-4 and relate texts), comprising: 
a plurality of pixel unit groups arranged in rows (3 rows by rotating fig. 2, 3 for 45 degrees around the center, first row having one unit, second row having 2 units, third row having  one unit) , each of the pixel unit groups including: a first-color sub-pixel unit 8 (R: Red), and a ring-shaped second-color sub-pixel unit 9 (G: Green) surrounding the first-color sub-pixel unit 8.

Regarding claim 2 (the display substrate according to claim 1), wherein, each of the pixel unit groups further comprises: a ring-shaped third-color sub-pixel unit 9 (B: Blue) surrounding the second-color sub-pixel unit 9 (G: Green).  
Regarding claim 3 (the display substrate according to claim 1), in a plan view of the display substrate, the first-color sub-pixel unit 8 has a block shape.
Regarding claim 4 (the display substrate according to claim 2), wherein, the first-color sub-pixel unit has a hexagonal shape, the second-color sub-pixel unit has a hexagonal ring shape, and the third-color sub-pixel unit has a hexagonal ring shape; or 
the first-color sub-pixel unit has a circular shape, the second-color sub-pixel unit has a circular ring shape, and the third-color sub-pixel unit has a circular ring shape; or the first-color sub-pixel unit has a diamond shape, the second-color sub-pixel unit has a diamond ring shape, and the third-color sub-pixel unit has a diamond ring shape; or Page 3 of 9Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74008 
the first-color sub-pixel unit 8 has a square shape, the second-color sub-pixel unit has a square ring shape, and the third-color sub-pixel unit has a square ring shape.
Regarding claim 9 (the display substrate according to claim 1), wherein, each sub-pixel unit [0048] comprises an organic light-emitting layer and at least one anode 61/62 [0052] for driving the organic light-emitting layer to emit light (fig. 4).  
Regarding claim 10 (the display substrate according to claim 9), at least one of the sub-pixel units comprises a plurality of anodes 61/62 independent of one another, and orthogonal projections of the plurality of anodes on the organic light-emitting layer do not overlap one another (fig. 4). 
 
Regarding claim 11 (the display substrate according to claim 1),  in at least one of the pixel unit groups, the first-color sub-pixel unit 8 (Red) comprises a first organic light-emitting layer and a first anode 61 for driving the first organic light-emitting layer to emit light; the second-color sub-pixel unit 9 (Green, center) comprises a second organic light-emitting layer 9 and two second anodes 6 for driving the second organic light-emitting layer to emit light, and the two second anodes are symmetrically distributed with respect to a first central line of the pixel unit group (fig. 4). 
Regarding claim 12 (the display substrate according to claim 11), the at least one of the pixel unit groups further comprises: a ring-shaped third- color sub-pixel unit 9 (Blue, outermost) surrounding the second-color sub-pixel unit 9 (Green, center), the third-color sub-pixel unit comprises a third organic light-emitting layer and two third anodes 62 for driving the third organic light-emitting layer to emit light, and the two Page 5 of 9Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74008 third anodes are symmetrically distributed with respect to the first central line (fig. 4). 
Regarding claim 17, a display device, comprising the display substrate 1 according to claim 1.  

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (20170040390). 
Regarding claim 5 (the display substrate according to claim 2), Sun teaches all limitations as cited in the above claim including the first-color sub-pixel (Red), the second-color sub-pixel and the third-color sub- pixel are selected from a green sub-pixel and a blue sub-pixel  except for the second-color sub-pixel and the third-color sub- pixel are selected from a blue sub-pixel and a green sub-pixel. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to the second-color sub-pixel and the third-color sub- pixel are selected from a blue sub-pixel and a green sub-pixel, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Reasons for Indication of Allowable Subject Matter
Claims 6-7, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Sun et al. (U.S. Pub. No. 2017/0040390) and Background of invention), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below.
Regarding claim 6 (the display substrate according to claim 5), the plurality of pixel unit groups comprise a first pixel unit group located in an odd row (first row) and a second pixel unit group located in an even row (second row); in a direction from inside the pixel unit group to outside the pixel unit group, the first pixel unit group and the second pixel unit group are different in a color arrangement mode of sub-pixel units. The remaining claim 7 is dependent from the above rejected claim and therefore also considered objected.
 Regarding claim 13 (the display substrate according to claim 1), in at least one of the pixel unit groups, the first-color sub-pixel unit comprises a first organic light-emitting layer and a first anode for driving the first organic light-emitting layer to emit light; the second-color sub-pixel unit comprises a second organic light-emitting layer and four second anodes for driving the second organic light-emitting layer to emit light, the four second anodes are symmetrically distributed with respect to the first central line of the pixel unit group, and symmetrically distributed with respect to a second central line of the pixel unit group, and the second central line is perpendicular to the first central line.   The remaining claim 14 is dependent from the above rejected claim and therefore also considered objected.


Regarding claim 15 (the display substrate according to claim 1), in at least one of the pixel unit groups, Page 6 of 9Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74008 the first-color sub-pixel unit comprises a first organic light-emitting layer and two first anodes for driving the first organic light-emitting layer to emit light, the two first anodes are symmetrically distributed with respect to a first central line of the pixel unit group; the second-color sub-pixel unit comprises a second organic light-emitting layer and four second anodes for driving the second organic light-emitting layer to emit light, the four second anodes are symmetrically distributed with respect to a first central line of the pixel unit group, and are symmetrically distributed with respect to a second central line of the pixel unit group, the second central line is perpendicular to the first central line. The remaining claim 16 is dependent from the above rejected claim and therefore also considered objected.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
  /DUNG A. LE/  Primary Examiner, Art Unit 2819